EXAMINER’S AMENDMENTS AND NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's 1/12/21 submission has been entered.

Examiner’s Amendments
Examiner’s Amendments (“E/As”) to the record appear below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for these E/As was given in a 3/12/2021 interview with Ryan Cagle, Esq.  The application has been amended as follows:
In claim 39, “processing the stream comprising H2+CO2 in a pressure swing adsorber to separate out” is changed to --processing the stream comprising H2+CO2 in a pressure swing adsorber, wherein the stream comprising H2+CO2 processed in the pressure swing adsorber comprises at least 40 mol% CO2, to separate out-- .
Claims 1-38, 43-44, and 54 are canceled.

Response to Arguments
Applicant's 1/12/21 arguments vis-à-vis rejections under 35 U.S.C. 112, simply stating that the rejections were addressed by the 1/12/21 claim amendments, have been fully considered and are persuasive in view of said amendments.  Said rejections are withdrawn.
Applicant's 1/12/21 arguments vis-à-vis rejections under 35 U.S.C. 103 over Basini et al., US 2012/0301391 (published 11/29/12) (“Basini”) in view of Reddy, US 6,301,927 (2001), have been fully considered but are moot in view of the E/As detailed above, which overcame said rejections.  The rejections are withdrawn due to said E/As.

Claim Interpretation
Claim 39’s “substantially pure hydrogen” has been interpreted via the broadest reasonable interpretation standard (MPEP 2111) to mean any desired H2 purity level.  Claim 39 et seq.’s recitations of “low temperature separation unit” have been interpreted via the same standard to mean a separation unit operating at any desired T below ambient T.  MPEP 2111.

Allowable Subject Matter
Claims 39-42 and 45-53 are allowable over the prior art and do not suffer from any deficiencies under 35 U.S.C. § 101 or § 112.  The following is an Examiner’s statement of reasons for allowance: regarding independent claim 39, the most pertinent prior art of record appears to be Basini in view of Reddy, whose collective teachings and suggestions are in the 10/13/20 Final Rejection.  Claim 39 has been allowed over said references, however, at least because the shifted stream 9/15 sent to/processed in Basini’s pressure swing adsorber (“PSA”) unit 105 (see Basini at, e.g., par. 15-18 and 42; Figs. 1-2) does not comprise at least 40 mol% CO2, as required by the claim.  Basini instead teaches that CO2 is removed in a CO2 removal unit 104 upstream of its PSA 105, and that consequently having a “total or almost total lack of CO2 in the stream which can be sent to the PSA [desirably and] significantly increases the heat power of the [PSA unit’s] purge stream [21/3,] allowing it to be re-used in combustion processes and/or to be introduced into the fuel supply system of a refinery or any other chemical plant.”  See id. at par. 63.  As such, having ≥40 mol% CO2 in the PSA’s feedstream as claim 39 requires would 2 cannot be used in combustion processes or otherwise as fuel.  Claim 39 thus proceeds contrary to Basini’s prior art wisdom, which connotes non-obviousness.  MPEP 2145 X.D.3.  Further, modifying Basini to arrive at the claimed invention would render Basini’s purge stream 21/3 unsuitable for its stated purpose of re-use in combustion processes or used otherwise as fuel; this also connotes non-obviousness.  MPEP 2143.01 V.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany said fee.  Such comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 9:15-5:45 (Central).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Stanley Silverman can be reached on (571)272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA/CANADA) or 571-272-1000.


/DANIEL BERNS/ March 12, 2021
Primary Examiner
Art Unit 1736